Citation Nr: 0328703	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for service-connected 
anxiety disorder, currently rated 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision which denied 
an increase in a 30 percent rating for anxiety 
psychoneurosis.  In a July 2002 RO decision, the rating for 
the veteran's service-connected psychiatric disorder was 
increased to 50 percent disabling, effective February 15, 
2002, the date of his claim for an increased evaluation.  He 
continued to appeal for a higher rating.  


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) was enacted on November 9, 2000.  The VCAA modified 
the Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary, in 
accordance with section 5103A and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  

As to the new notice requirements, the Court has specifically 
held that sections 5103(a) and § 3.159(b) require VA to 
inform the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide; the Court held implicitly that BVA 
failure to enforce compliance with that requirement is 
remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice is required even where it could be argued 
that the lack of such notice would be harmless error.  Huston 
v. Principi, 17 Vet. App. 195 (2003).

In this case, while March 2002 RO correspondence generally 
makes reference to the requirements under the VCAA, it is 
noted that the July 2002 statement of the case contains 
outdated information regarding the VA duty to assist and 
notify.  Since the veteran has received insufficient notice 
regarding the VCAA and has not received specific notice of 
what evidence he is responsible for obtaining and what 
evidence VA will undertake to obtain, a remand is necessary.  
The Board cannot cure this defect by letter.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Moreover, the March 2002 RO correspondence improperly limited 
the veteran's response in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is remanded for the following:  

1.  The RO should provide the veteran 
with a VCAA notice letter which gives 
specific notice of what evidence the 
veteran is responsible for and what 
evidence VA will undertake to obtain 
regarding his claims.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


